Citation Nr: 1417975	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In February 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in April 2014.  Because the VHA opinion is fully favorable, the Board will proceed to the merits.

In a January 2013 statement, the Veteran asserted a claim to reopen a previously denied service connection claim for tinnitus, which to date has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the February 2004 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Bilateral hearing loss had its onset during service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The evidence confirms that he was exposed to in-service acoustic trauma and that he is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

The Board acknowledges that the June 2012 VA examiner submitted a negative nexus opinion.  However, the Board finds the examiner's opinion to be inadequate for adjudicatory purposes.  Contrary to the examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
In February 2014, the Board requested a VHA opinion from an otolaryngologist to address whether the Veteran's bilateral hearing loss is related to his period of service.  In an April 2014 statement, the VHA otolaryngologist opined that it is at least as likely as not that the Veteran's acoustic trauma in service resulted in the hearing loss he now experiences.  This opinion contains a clear conclusion that cites to the record and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the 2014 VHA opinion to be the most probative evidence of record.  As such, the Board finds that service connection is warranted for bilateral hearing loss. 


ORDER

New and material evidence having been submitted, the claim for service connection for hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


